Appellate Case: 21-5084   Document: 010110723184       Date Filed: 08/11/2022   Page: 1
                                                            FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                        August 11, 2022
                      ___________________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     RUTH NORTEY,

          Plaintiff - Appellant,

     v.                                                   No. 21-5084
                                              (D.C. No. 4:19-CV-00523-TCK-CDL)
     ST. JOHN MEDICAL CENTER,                             (N.D. Okla.)
     INC.; ASCENSION ST. JOHN d/b/a
     St. John Health System, Inc.,

          Defendants - Appellees.
                      _________________________________________

                            ORDER AND JUDGMENT *
                       __________________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
               ___________________________________________

          This case arises from St. John Medical Center’s termination of Ms.

 Ruth Nortey’s employment. Ms. Nortey sued, claiming discrimination,

 retaliation, harassment, and failure to accommodate disabilities. The

 district court granted summary judgment to St. John on all of the claims.



 *
       Oral argument would not help us decide the appeal, so we have decided
 the appeal based on the record and the parties’ briefs. See Fed. R. App. P.
 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel. But
 the order and judgment may be cited for its persuasive value if otherwise
 appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-5084   Document: 010110723184   Date Filed: 08/11/2022   Page: 2



       On appeal, Ms. Nortey doesn’t challenge the district court’s

 reasoning. Ms. Nortey instead argues that (1) the district judge was biased

 and (2) St. John’s counsel acted improperly by deposing Ms. Nortey while

 her cognition may have been impaired. We liberally construe these

 arguments because Ms. Nortey is pro se. E.g., McKinney v. Okla., Dep’t of

 Hum. Servs., Shawnee, 925 F.2d 363, 365 (10th Cir. 1991). Even though

 she’s pro se, we cannot make arguments for her or overstep our role as a

 neutral arbiter. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d

 836, 840 (10th Cir. 2005). In this role, we must affirm.

       Ms. Nortey’s arguments bear two distinct problems: (1) She did not

 present any of these arguments in district court, and (2) these arguments

 would not support reversal.

       We generally consider arguments for reversal only if they were

 presented in district court. Ohlsen v. United States, 998 F.3d 1143, 1163

 n.11 (10th Cir. 2021). This requirement exists because we must review

 what the district court did. See Chegup v. Ute Indian Tribe of Uintah &

 Oura Rsrv., 28 F.4th 1051, 1070 (10th Cir. 2022) (stating that “we should

 permit ‘the district court . . . to pass judgment on the matter first because

 we are a court of review, not first view’” (quoting CGC Holding Co. v.

 Hutchens, 974 F.3d 1201, 1216 (10th Cir. 2020))). If the district court

 didn’t have a chance to rule on an argument, we can’t fulfill our role as a

 court of review.

                                        2
Appellate Case: 21-5084   Document: 010110723184   Date Filed: 08/11/2022   Page: 3



       We can’t fulfill that role here because Ms. Nortey didn’t present the

 district court with any of the arguments that she’s making to us. When an

 appellant raises arguments for the first time on appeal, we can review those

 arguments for plain errors. Dodoo v. Seagate Tech. Inc., 235 F.3d 522, 529

 (10th Cir. 2000). But we consider the possibility of a plain error only if the

 appellant asks us to review the arguments for plain error. E.g., Havens v.

 Colo. Dep’t of Corr., 897 F.3d 1250, 1259–60 (10th Cir. 2018).

       Ms. Nortey didn’t ask us to review her arguments for plain error, so

 we wouldn’t ordinarily consider them. Though Ms. Nortey is pro se, we

 must apply procedural rules equally to all parties (even when they’re pro

 se). Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840–41 (10th

 Cir. 2005).

       Even if Ms. Nortey had presented her arguments in district court,

 we’d have little basis to reverse the rulings based on the bias of the district

 judge or misconduct by St. John’s counsel.

       Ms. Nortey challenges the district judge’s neutrality, saying that

 (1) he created a scholarship fund for doctors and served on the Oklahoma

 Medical Research Board and (2) this action demonstrated a “blatant

 affiliation” and “probability of collusion” with St. John. Appellant’s

 Opening Br. at 2. Judges must recuse when their “impartiality might

 reasonably be questioned.” 28 U.S.C. § 455(a). But we don’t see how

 anyone could reasonably question the district judge’s impartiality in Ms.

                                        3
Appellate Case: 21-5084    Document: 010110723184   Date Filed: 08/11/2022   Page: 4



 Nortey’s case based on his creation of a scholarship fund or past service on

 a medical board.

       We generally assume that judges act with “honesty and integrity”.

 Withrow v. Larkin, 421 U.S. 35, 47 (1975). We see no basis to reject that

 assumption here based on the district judge’s civic involvement.

       Ms. Nortey also criticizes St. John’s counsel, alleging that they

 deposed her even after learning that she was on medication that may have

 affected her cognitive abilities. But Ms. Nortey doesn’t cite anything in the

 record about her medication, its potential impact on cognition, or counsel’s

 awareness of Ms. Nortey’s medication or its potential impact on cognition.

       We generally don’t scour the record to find evidence that isn’t cited.

 Cordova v. Aragon, 569 F.3d 1183, 1191 (10th Cir. 2009). Here, though,

 we have done so and see no evidence that Ms. Nortey had taken a new

 medication before her deposition, that the medication could have affected

 her cognition, or that St. John’s counsel was aware of the possible effect

 on cognition.

                                       * * *

       In conclusion, we see no legal basis for us to reverse the district

 court’s ruling. Though Ms. Nortey is pro se, we must apply the rules

 equally to all parties.

       Ms. Nortey questions the district judge’s impartiality, but she didn’t

 raise the issue with the judge and the allegations wouldn’t have required

                                         4
Appellate Case: 21-5084   Document: 010110723184   Date Filed: 08/11/2022   Page: 5



 recusal. Nor can we reverse based on Ms. Nortey’s criticism of St. John’s

 counsel. Ms. Nortey didn’t raise that criticism in district court, and we

 couldn’t reverse based on counsel’s alleged conduct. We therefore affirm

 the grant of summary judgment.

                                     Entered for the Court


                                     Robert E. Bacharach
                                     Circuit Judge




                                        5